The decision filed by the North Carolina Supreme Court established that plaintiff in this matter does not enjoy a presumption of total disability, but rather has a presumption of partial disability. The Court also held that it was plaintiffs burden to rebut this presumption in moving forth with a claim for total disability. Finally, the Court noted that, should this arise, defendants would have the burden of rebutting the presumption of plaintiffs continued partial disability.
Given the issues raised by the Supreme Court and in accordance with its mandate, it is hereby ORDERED that the parties shall submit supplemental briefs on the current issues before the Full Commission within THRITY DAYS (30) of receipt of this Order.
No additional costs are assessed at this time.
                                S/_______________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ DIANNE C. SELLERS COMMISSIONER